Citation Nr: 0409693	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  97-23 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating prior to September 23, 
2002, for degenerative disc disease of the lumbar spine with 
changes affecting thoracic and lumbosacral spine, rated 20 percent 
disabling.

2.  Entitlement to an increased rating for limitation of motion of 
the lumbar spine due to degenerative disc disease of the lumbar 
spine (previously rated as degenerative disc disease of the lumbar 
spine with changes affecting thoracic and lumbosacral spine), 
rated 20 percent from September 23, 2002.

3.  Entitlement to an increased rating for radiculitis of the 
lower left extremity due to degenerative disc disease of the 
lumbar spine (previously rated as degenerative disc disease of the 
lumbar spine with changes affecting thoracic and lumbosacral 
spine), rated 10 percent from September 23, 2002.

4.  Entitlement to an increased rating for gastroesophageal reflux 
consistent with hiatal hernia, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from January 1978 to July 1991.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO) in which the veteran's claims for increased 
evaluations for degenerative disc disease of the lumbar spine with 
changes affecting thoracic and lumbosacral spine and 
gastroesophageal reflux consistent with hiatal hernia were denied.  

In a December 2002 rating decision the RO assigned a 20 percent 
evaluation for limited motion of the lumbar spine due to 
degenerative disc disease effective September 23, 2002 and a 
separate 10 percent evaluation for radiculitis of the left lower 
extremity, due to degenerative disc disease of the lumbar spine.  
The evaluation for gastroesophageal reflux consistent with hiatal 
hernia was increased to 10 percent.  

The Board last remanded this matter in May 2003.  The requested 
development has been accomplished and the issues have been 
returned to the Board for further appellate review.



FINDINGS OF FACT

1.  Prior to September 23, 2002 the veteran's degenerative disc 
disease of the lumbar spine with changes affecting thoracic and 
lumbosacral spine was manifested by some tenderness in the lumbar 
area and decreased sensation of a 4/5 quality at the L4-L5-S1 
route to the left leg.  

2.  From September 23, 2002 the veteran's limitation of motion of 
the lumbar spine due to degenerative disc disease of the lumbar 
spine (previously rated as degenerative disc disease of the lumbar 
spine with changes affecting thoracic and lumbosacral spine) is 
manifested by lumbar flexion of 60 degrees, right and left bending 
of 20 degrees and extension of 5 degrees.  

3.  Radiculitis of the lower left extremity due to degenerative 
disc disease of the lumbar spine (previously rated as degenerative 
disc disease of the lumbar spine with changes affecting thoracic 
and lumbosacral spine) more nearly approximate mild than moderate 
incomplete paralysis of the sciatic nerve.  

4.  The veteran's gastroesophageal reflux consistent with hiatal 
hernia is manifested by minimal reflux, minimal sliding hiatus 
hernia and mild-moderate esophagitis.  


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with changes 
affecting thoracic and lumbosacral spine prior to September 23, 
2002, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5293 (2002).  

2.  The criteria for an evaluation in excess of 20 percent for 
limitation of motion of the lumbar spine due to degenerative disc 
disease of the lumbar spine (previously rated as degenerative disc 
disease of the lumbar spine with changes affecting thoracic and 
lumbosacral spine) from September 23, 2002, are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5293 
(2003).  

3.  The criteria for an evaluation in excess of 10 percent for 
radiculitis of the lower left extremity due to degenerative disc 
disease of the lumbar spine (previously rated as degenerative disc 
disease of the lumbar spine with changes affecting thoracic and 
lumbosacral spine) are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, Diagnostic Code 8520 (2003).  

4.  The criteria for an evaluation in excess of 10 percent for 
gastroesophageal reflux consistent with hiatal hernia are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7346 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or after 
the date of enactment, or filed before the date of enactment and 
not yet final as of that date.

The final rule implementing the VCAA was published on August 29, 
2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by the VA as of that 
date, with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of claims 
to reopen previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he or 
VA bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information necessary 
to substantiate his claims by means of the discussion in the 
August 2002 and June 2003 RO letters, and he was informed by the 
October 2003 and November 2003 Supplemental Statements of the Case 
(SSOC) of the provisions of the VCAA.  Specifically, in the June 
2003 RO letter the RO informed the appellant of the following: 1.) 
What the RO still needed from the appellant; 2.) What evidence the 
RO has received; 3.) What evidence VA is responsible for 
obtaining; 4.) What evidence the VA will attempt to obtain on the 
appellant's behalf; and 5.) How the appellant can help the VA.  
Therefore, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the appellant was afforded VA medical examinations in 
February 1996, March 1996, April 2000 and November 2002.  In 
addition, the RO obtained the veteran's service medical records, 
his post service VA and private medical records.  The appellant's 
representative responded to the November 2003 SSOC and did not 
mention any unobtained evidence.  There is no indication that 
additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case have 
been properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which shows 
substantial compliance with the notice and assistance provisions 
of the new legislation the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent development 
required under VCAA and the implementing regulations, the RO 
notified the appellant of his right to submit evidence.  It would 
not breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.

II.  Increased Evaluations 

Disability evaluations are determined by comparing the symptoms 
the veteran is presently experiencing with criteria set forth in 
the VA's Schedule for Rating Disabilities-which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  In evaluating the veteran's request for an 
increased rating, the Board considers the medical evidence of 
record.  In so doing, it is our responsibility to weigh the 
evidence before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2003).

Where entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present level of 
disability is of primary concern.  While the entire recorded 
history of a disability is to be reviewed by the rating 
specialist, the regulations do not give past medical report 
precedence over current findings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The United States Court of Appeals For Veterans Claims (Court) has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which the veteran experiences functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

A.  Degenerative Disc Disease of the Lumbar Spine Prior to 
September 23, 2002  

Prior to September 23, 2002 the veteran's degenerative disc 
disease of the lumbar spine with changes affecting thoracic and 
lumbosacral spine was rated as 20 percent disabling.  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as follows under 38 C.F.R. 4.71a, Diagnostic Code 5293:

A 20 percent rating was warranted if it was moderate with 
recurring attacks.  A 40 percent rating was warranted if it was 
severe, manifested by recurring attacks, with intermittent relief.  
And a 60 percent rating was warranted if it was pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the disease disc, with little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293.  

The July 1994 x-ray was unremarkable.  The January 1997 VA 
radiology report showed the vertebral bodies to be normal in 
height and shape.  The intervertebral spaces were well preserved.  
Schmorl's nodes were identified.  Pedicles and intrapedicular 
spaces appeared normal.  The May 1998 VA radiology report revealed 
minor degenerative changes, narrowing of the L5-S1 intervertebral 
disc.  There was slight increased concavity of the horizontal 
plates of the lumbar vertebral bodies.  The bodies otherwise 
appeared to be intact in their visualized portions.  There was 
minimal sclerosis about each sacroiliac joint.  The June 1999 VA 
x-rays revealed that no fracture or dislocation was seen.  There 
was a marginal osteophyte formation at the upper border of the 
anterior aspect of the vertebra of T12 and L4 from degenerative 
changes.  The disc spaces were preserved.  Bilateral sacroiliac 
joint appeared intact.  

The May 2002 private MRI impressions were multilevel degenerative 
discogenic disease within the lumbar spine and associated large 
central and left paracentral disc protrusion / extrusion at the 
L3-L4 level, impinging on the ventral aspect of the thecal sac.  
There was associated large right paracentral, central and left 
paracentral disc protrusion / extrusion at the L4-L5 level, 
impinging upon the ventral aspect of the thecal sac.  There was 
associated moderately large left paracentral disc protrusion / 
extrusion at the L5-S1 level, impinging upon the left ventral 
lateral aspect of the thecal sac and causing possible impingement 
upon the traversing left S-1 nerve root.  There was diffuse 
moderate to marked central canal narrowing within the lumbar spine 
on the basis of congenitally short pedicles and multilevel 
moderate facet joint hypertrophic degenerative change, with 
associated multilevel compression deformity of the thecal sac.  
Mild spondylotic changes of the lumbar spine were identified.  

The clinical findings showed normal lower extremity motor and 
sensory status.  VA outpatient treatment record dated July 1994 
showed that muscle strength was normal and reflexes were normal.  
In May 1995 muscle strength was normal.  Deep tendon reflexes were 
normal.  At the April 2000 VA examination the veteran had good 
heel toe rising and good gluteal tone.  There were no reflex or 
motor deficits in the lower extremities.  There was decreased 
sensation of a 4/5 quality at the L4-L5-S1 route to the left leg.  
There was a negative straight leg-raising test.  No signs of 
weakness were encountered in the examination.  VA outpatient 
treatment record dated July 2002 showed that the veteran's gait 
was normal.  Reflexes were symmetric.  In August 2002 the 
veteran's lower extremity strength was normal.  Straight leg raise 
test was negative.  The veteran was able to heel and toe walk.  
The veteran's gait was without assistive device but with decreased 
hip rotation.  The physician commented that the veteran had good 
strength.  

The evidence does not establish that the veteran had severe 
symptoms of intervertebral disc syndrome involving recurrent 
attacks with intermittent relief or persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease disc, with little 
intermittent relief.  VA outpatient treatment record dated July 
1994 showed that the veteran had no paraspinal tenderness but 
decreased forward flexion.  Lateral rotation and extension were 
normal.  In May 1995 there was no paraspinal tenderness.  Lateral 
rotation was full.  At the April 2000 VA physical examination the 
veteran's pelvis was level.  The diagnosis was spinal stenosis, 
degenerative disc disease of L5-S1 and mild left radiculitis.  VA 
outpatient treatment record dated July 2002 showed that there was 
some tenderness in the lumbar area.  In August 2002 straight leg 
raising was 50 degrees on the right and left.  There were muscle 
spasms in the center of L4-L5 spinous processes, piririformis 
muscle on the left side.  The veteran had an achy pressure type of 
pain.  

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which the veteran experiences functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In February 1996 
the veteran had limited range of motion with side-to-side and 
bending secondary to pain.  There was diffuse tenderness of the 
lumbosacral area.  At the April 2000 VA physical examination 
flexion was 65 degrees, right and left bending was 30 degrees and 
extension was 50 degrees.  VA outpatient treatment record dated 
July 2002 showed that the veteran's flexion and extension and 
lateral flexion exacerbated the pain.  The veteran developed leg 
cramps walking.  In August 2002 the veteran's lower extremity 
range of motion was within normal limits.  Walking and standing 
increased his pain level and long periods of sitting caused his 
legs to go numb.  The physician commented that the veteran still 
presented with decreased flexibility, increased pain levels and 
decrease safety awareness.  Accordingly, an increased evaluation, 
based on pain or functional loss alone, is not warranted.  See 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 4.45.  

Hence, a rating higher than 20 percent for his for degenerative 
disc disease of the lumbar spine with changes affecting thoracic 
and lumbosacral spine was not warranted under Diagnostic Code 5293 
effective prior to September 23, 2002.  

B.  Limitation of Motion of the Lumbar Spine Due to Degenerative 
Disc Disease of the Lumbar Spine From September 23, 2002 

From September 23, 2002 the veteran's limitation of motion of the 
lumbar spine due to degenerative disc disease of the lumbar spine 
(previously rated as degenerative disc disease of the lumbar spine 
with changes affecting thoracic and lumbosacral spine), was rated 
as 20 percent disabling.  

The revised criteria for rating intervertebral disc syndrome, 
effective September 23, 2002, appear at 67 Fed. Reg. 54345-54349 
(August 22, 2002), and are as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant 60 percent.  With 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months warrant 40 
percent.  With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months warrant 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Intervertebral disc syndrome (2003).  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest prescribed 
by a physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Intervertebral disc syndrome (2003).  

For Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes: With or without symptoms such as pain 
(whther or not itradiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease unfavorable 
ankylosis of the entire spine will be rated as 100 percent 
disabling.  Unfavorable ankylosis of the entire thoracolumbar 
spine will be rated as 50 percent disabling.  Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis of 
the entire thoracolumbar spine will be rated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Degenerative 
arthritis of the spine (2003).  

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine is rated as 30 
percent disabling.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis is rated as 20 percent 
disabling.  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5242, 
Degenerative arthritis of the spine (2003).  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used for 
calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because 
of age, body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion of 
the spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the examiner 
supplies an explanation, the examiner's assessment that the range 
of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest 
five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Degenerative 
arthritis of the spine (2003).  

VA outpatient treatment records show that in September 2002 the 
veteran reported that his back pain increased with increased 
physical activity.  He complained of muscle cramping with the 
increase in his exercise program.  The veteran was able to perform 
all of his given exercises with the only exception of muscle 
cramps.  He was able to walk around to relieve the tightness.  The 
veteran was seen for physical therapy several times in September 
2002 and October 2002.  In October 2002 the veteran's lower 
extremity range of motion was within normal limits and strength 
was normal.  Straight leg raising was 50 to 70 degrees on the 
right and left.  He had an achy / pressure type of pain.  This 
evidence does not indicate that the veteran experienced 
incapacitating episodes having a total duration of at least six 
weeks or incapacitating episodes having a total duration of at 
least four weeks requiring bed rest or treatment by a physician 
for up to 4 weeks per year due to those episodes in order to 
support the assignment of a 40 or 60 percent evaluation for the 
limitation of motion of the lumbar spine due to degenerative disc 
disease of the lumbar spine under Diagnostic Code 5293, effective 
as of September 23, 2002.  

A higher evaluation for limitation of motion of the lumbar spine 
due to degenerative disc disease of the lumbar spine requires 
forward flexion of the thoracolumbar spine 30 degrees or less; 
favorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine; or unfavorable 
ankylosis of the entire thoracolumbar spine.  At the November 2002 
VA examination lumbar flexion was 60 degrees, right and left 
bending was 20 degrees and extension was 5 degrees.  The veteran's 
range of motion as stated compares to a normal range of motion of 
80 to 90 degrees of flexion, 35 degrees of right and left bending, 
and 20 degrees of extension.  The veteran fell short of this mark.  
Since the above evidence shows that the veteran has flexion 
greater than 30 degrees an evaluation in excess of 20 percent for 
limitation of motion of the lumbar spine due to degenerative disc 
disease of the lumbar spine is not warranted.  

At the November 2002 VA examination the veteran reported that 
repeated motion or standing for long periods of time caused 
extreme pain and muscle spasm.  This was not duplicated during the 
examination.  He had a positive straight leg raising test 
bilaterally.  The veteran had good heel and toe rising and good 
gluteal tone.  There were no weaknesses of the dorsiflexors of the 
ankles or of the toes.  There was functional impairment caused by 
pain or weakness, however, this was not able to be elicited on 
examination.  The 20 percent rating assigned takes into account 
any additional range of motion loss from pain, weakened movement, 
excess fatigability or incoordination of the low back.  
Accordingly, an increased evaluation, based on pain or functional 
loss alone, is not warranted.  See DeLuca, supra, and 38 C.F.R. §§ 
4.40 and 4.45.  

The evidence as a whole indicates that the current 20 percent 
evaluation for the veteran's limitation of motion of the lumbar 
spine due to degenerative disc disease of the lumbar spine, best 
represents his disability picture.  38 C.F.R. § 4.7.  The 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for limitation of motion of the 
lumbar spine due to degenerative disc disease of the lumbar spine, 
and the claim is denied.  The benefit of the doubt doctrine is not 
for application with regard to the claim considered in this appeal 
because the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

C.  Radiculitis of the Lower Left Extremity 

The veteran's radiculitis of the lower left extremity due to 
degenerative disc disease of the lumbar spine (previously rated as 
degenerative disc disease of the lumbar spine with changes 
affecting thoracic and lumbosacral spine) is rated as 10 percent 
from September 23, 2002 under Diagnostic Code 8520.  
Neuralgia/incomplete paralysis of the sciatic nerve will be rated 
10 percent disabling if only of mild severity or degree.  A 20 
percent rating is appropriate for a moderate degree of severity, 
and a 40 percent rating requires a moderately severe degree of 
incomplete paralysis of the sciatic nerve.  A severe degree of 
incomplete paralysis warrants a 60 percent rating, and complete 
paralysis, in which the foot dangles and drops, is rated 80 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

VA outpatient treatment records show that in October 2002 there 
were muscle spasms in the center of the L4-5 spinous processes, 
piriformis muscle on the left side but had decreased in size.  In 
November 2002 there was no ankle edema, arterial pulses were felt.  
The veteran had good dorsalis pedis.  There were no acute joints 
swelling.  Neurological examination was essentially normal.  At 
the November 2002 VA examination there is decreased sensation in 
the left leg at the L4-L5 and S1 levels of 4/5 quality.  The 
veteran had an absence of left Achilles reflex with and without 
reinforcement.  There were no weaknesses of the dorsiflexors of 
the ankles or of the toes.  VA outpatient treatment records show 
that in March 2003 there was ankle edema.  Arterial pulses were 
okay.  There were no acute joints swelling.  The neurological 
examination was essentially normal.  

Accordingly, the Board has concluded from the evidence of record 
that the symptoms of the service-connected radiculitis of the 
lower left extremity due to degenerative disc disease of the 
lumbar spine more nearly approximate mild than moderate incomplete 
paralysis of the sciatic nerve, and that the current 10 percent 
schedular rating is appropriate for this level of disability.  

D.  Gastroesophageal Reflux Consistent with Hiatal Hernia  

The veteran's gastroesophageal reflux consistent with hiatal 
hernia is currently rated as 10 percent disabling under Diagnostic 
Code 7346.  

The Board notes that, effective July 2, 2001, the provisions of 38 
C.F.R. § 4.112, relating to how to evaluate weight loss, were 
revised.  See 66 Fed. Reg. 29,486-29,489 (2001).  The July 2001 
changes did not alter the diagnostic criteria used to evaluate 
disabilities involving hiatal hernias.  

Under the provisions of Diagnostic Code 7346 (hiatal hernia), a 10 
percent evaluation is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, accompanied 
by substemal or arm or shoulder pain, productive of considerable 
impairment of health.  A 60 percent evaluation is warranted for 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 4.114, 
Diagnostic Code 7346 (2003).  

The April 1995 VA duodenoscopy report impression was erosive 
esphagitis, diffuse gastritis and small hiatal hernia.  The 
February 1996 VA radiology report impression was small sliding 
hiatal hernia with mild prolapse of gastric mucosa into base of 
duodenal bulb.  

The March 1996 VA examination upper gastrointestinal series 
examination showed a small, sliding hiatal hernia with mild 
prolapse of the gastric mucosa into the base of the duodenal bulb.  
On abdominal examination the veteran was obese, but with good 
bowel sounds.  

VA outpatient treatment records showed that in May 2001 the 
veteran's abdomen was soft, non-tender and obese.  There was no 
organomegaly.  He weighed 364 pounds.  In August 2001 the veteran 
weighed 364 pounds.  His abdomen was soft, non-tender and obese.  
There was no organomegaly.  On examination in November 2001 the 
veteran's abdomen was soft and non-tender.  Bowel sounds were 
present.  In December 2001 the veteran weighed 381 pounds.  His 
abdomen was soft and non-tender.  There was no organomegaly.  In 
June 2002 the veteran weighed 380 pounds.  His abdomen was soft, 
non-tender and obese.  There was no organomegaly.  In November 
2002 the veteran weighed 373 pounds.  His abdomen was soft, non-
tender and obese.  There was no organomegaly.  

The November 2002 VA physical examination revealed a well 
developed, extremely obese male in no apparent distress.  
Examination of his abdomen showed that he was markedly obese.  
There were healed surgical scars in the left and right inguinal 
areas.  The veteran had an upper gastrointestinal series in 
November 2002.  The stomach and proximal small bowel were 
unremarkable.  The impression of the radiologist was that there 
was a small hiatal hernia seen and with mild reflux dysmotility.  

The March 2003 VA outpatient treatment record showed the veteran 
weighed 385 pounds.  His abdomen was soft and non-tender.  There 
was no organomegaly.  

After reviewing the evidence on file, it is the conclusion of the 
Board that a rating in excess of 10 percent is not in order. The 
Board finds that the evidence does not support a finding of 
symptoms more approximate to the criteria of the next higher 
available rating, 30 percent.  For example the March 1996 VA 
examination revealed the veteran did not have recurrent 
hematemesis or melena but he had some bright red blood per rectum 
on three episodes in the past year.  The veteran had heartburn and 
the epigastric discomfort radiating to the neck.  The episode 
lasts for hours.  The veteran sometimes had these episodes on a 
daily basis.  The November 2002 VA physical examination of his 
abdomen showed difficult in palpating but no organs, masses or 
tenderness were elicited.  The upper gastrointestinal series 
revealed that the veteran swallowed the barium readily, it was 
done in the upright position, and only minimal reflux was seen.  

There was no vomiting.  In addition, there is no evidence of 
symptomatology productive of considerable impairment of health.  
Specifically, there is no evidence of malnutrition or anemia due 
to his gastrointestinal symptoms.  The March 1996 VA examination 
revealed that the veteran weighed 315 pounds.  He was not anemic 
and did not experience vomiting.  The May 2001 VA imaging 
impressions were minimal sliding hiatus hernia, retention of 
moderate amount of transverse fecal material in the ascending 
colon and dilatation of the transverse colon presumably due to 
ileus.  The November 2001 esophagogastroduodenoscopy impression 
was mild-moderate esophagitis.  Accordingly, there is no basis 
under Diagnostic Code 7346 for an increased rating.  

While the evidence is uncontroverted that the veteran has 
gastrointestinal symptomatology, there is no competent evidence of 
symptomatology of such severity to produce considerable impairment 
of health.  It is the conclusion of the Board, therefore, that the 
evidence on file does not support an increased rating for 
gastroesophageal reflux consistent with hiatal hernia.  The 
objective findings clearly more nearly approximate those for the 
10 percent rating, and accordingly the lower rating is for 
application.  38 C.F.R. 4.7 (2003).
ORDER

An increased rating prior to September 23, 2002, for degenerative 
disc disease of the lumbar spine with changes affecting thoracic 
and lumbosacral spine is denied.  

An increased rating for limitation of motion of the lumbar spine 
due to degenerative disc disease of the lumbar spine (previously 
rated as degenerative disc disease of the lumbar spine with 
changes affecting thoracic and lumbosacral spine), from September 
23, 2002 is denied.  

An increased rating for radiculitis of the lower left extremity 
due to degenerative disc disease of the lumbar spine (previously 
rated as degenerative disc disease of the lumbar spine with 
changes affecting thoracic and lumbosacral spine) from September 
23, 2002 is denied.  

An increased rating for gastroesophageal reflux consistent with 
hiatal hernia is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



